Citation Nr: 1214124	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to an initial compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from August 2004 to May 2007.  He had service in Afghanistan from March to November 2006, where his awards and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an February 2008 rating decision by the RO.  


FINDINGS OF FACT

1.  The presence of a right ear hearing loss disability has not been established.

2.  Since service connection for a left ear hearing loss disability became effective May 22, 2007, the Veteran has had Level I hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  The claimed right ear hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may a right ear sensorineural hearing be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.385 (2011).

2.  The criteria for an initial compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection for a right ear hearing loss disability and entitlement to an increased initial rating for a left ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2008, VA received the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; and there is no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of that application, VA notified the Veteran of the criteria for service connection, as well as that for assigning effective dates, should service connection be granted.  VA also notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records.  VA also examined the Veteran in January 2008 to determine the nature and etiology of any hearing loss disability found to be present, as well as the extent of impairment attributable to such disability.  

The VA examination report shows that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination report is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In its February 2008 rating action, the RO denied the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  However, it granted his claim of entitlement to service connection for a left ear hearing loss disability and assigned a noncompensable rating, effective May 22, 2007.  The Veteran disagreed with those decisions, and this appeal ensued.  

The issue of entitlement to an initial compensable rating for the Veteran's left ear hearing loss disability is derived from the initial service connection claim.  As such, it is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for his service-connected left ear hearing disability.  

Finally, VA scheduled the Veteran for an April 2009 hearing at the RO before a member of the Board.  However, the Veteran failed to report for that hearing and has not requested that it be rescheduled.  Therefore, the Board will consider his claims based on the evidence currently on file.  
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During service entrance examinations in August 2002 and August 2004, the Veteran responded in the negative, when asked if he then had, or had ever had, a hearing loss or a hearing aid.  Each examination showed that his ears and eardrums were found to be normal.  In August 2002, audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
0
LEFT
10
10
10
5
5

During his August 2004 examination, audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
5
10
5
5
10


In January 2005, audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
0
0
LEFT
15
5
5
10
5

In February 2006, audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
10
10
10
25
40

In November 2006, audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
0
0
LEFT
20
15
10
15
45

During March 2007 service separation examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had, a hearing loss or a hearing aid; and the examiner stated that the Veteran had a mild sensorineural hearing loss.  On examination, the Veteran's ears and eardrums were found to be normal.  

Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
0
0
LEFT
20
15
10
15
45

Speech recognition testing was not performed at any time during service or during his service entrance examination or service separation examination.  

In January 2008, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability found to be present.  He reported multiple sources of noise exposure in service, including weapons fire, the sound of explosions, and vehicle noise.  He denied exposure to noise after his separation from service.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
0
5
LEFT
10
10
10
10
40

Speech recognition testing revealed a speech discrimination scores of 94 percent, bilaterally.

The Service Connection Claim

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disorders, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a right ear hearing loss disability, primarily, as the result of noise exposure during combat in Afghanistan.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence shows that the Veteran was a combat infantryman in service.  As such, the Board acknowledges that he would have been exposed to very high levels of noise.  However, noise exposure by itself is not dispositive.  The Veteran must demonstrate residual hearing loss disability within the applicable frequencies set forth by VA or within the speech recognition scores, also set forth by VA.  

In this case, despite the acknowledged noise exposure, the Veteran has not demonstrated a hearing loss disability in or after service under any of the applicable VA criteria.  Indeed, the Veteran's service treatment records and the reports of his service entrance and separation examinations, as well as the report of his post-service VA examination, are negative for any findings of right ear hearing loss disability.  He has not demonstrated a puretone threshold above 20 decibels in the right ear, nor has he demonstrated a speech recognition score below 94 percent.  Therefore, the Board concludes that he does not have a current right ear hearing loss disability as defined by VA.  Absent the presence of a right ear hearing loss disability, the Veteran does not meet the requirements for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Increased Rating Claim

The Veteran also seeks an initial compensable rating for his service-connected left ear hearing loss disability.  He contends that the initial noncompensable rating for that disorder does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an initial compensable rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will also be denied.  

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is, generally, determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85.  Those regulations establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

If, as in this case, impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a numerical designation of I.  If, however, the Veteran is totally deaf in his non-service-connected ear as well as his service-connected ear, compensation is payable as if both ears were service connected.  38 C.F.R. § 3.383. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis 

A review of the record discloses that the Veteran is not totally deaf in his nonservice-connected right ear; and, therefore, he is assigned a numeric designation of I for his level of hearing acuity in that ear.  In his service-connected left ear, audiologic evaluations performed during and after service show no worse than an average puretone threshold of 21 decibels (after rounding) at the indicated hertz levels.  They also reveal a speech recognition score of no worse than 94 percent.  Such findings are also compatible with Level I hearing acuity in the Veteran's service-connected right ear.  38 C.F.R. § 4.85, Table VI.  

When Level I hearing acuity in the Veteran's service-connected left ear is combined with Level I hearing acuity in his nonservice-connected right ear, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect.  38 C.F.R. § 4.85, Table VII.  Thus, a schedular compensable rating for the Veteran's service-connected left ear hearing disability is not warranted, and that issue on appeal is also denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an initial extraschedular rating for the Veteran's service-connected left ear hearing loss disability.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected left ear hearing loss disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  No unusual clinical picture has been presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's left ear hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to an initial compensable rating for a left ear hearing loss disability is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


